Citation Nr: 1139849	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type IIB lipoprotein phenotype with elevated cholesterol.

2.  Entitlement to service connection for erythema nodosum.

3.  Entitlement to service connection for periarthritis of bilateral legs.

4.  Entitlement to a compensable initial rating for the service-connected sarcoidosis with splenomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970, from September 1971 to September 1977, and from October 1984 to December 1987. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2007 rating decision of the Regional Office (RO) that denied the Veteran's claims for service connection for type IIB lipoprotein phenotype with elevated cholesterol; for erythema nodosum; and for periarthritis of bilateral legs.  The Veteran perfected an appeal as to the denial of service connection for these three issues.  The rating decision also granted service connection for sarcoidosis with splenomegaly and assigned a noncompensable rating.  The Veteran also perfected an appeal as to the noncompensable rating assigned.

On his June 2008 VA Form 9, the Veteran requested a BVA Travel Board Hearing.  In March 2011, however, he communicated with VA indicating his wish to withdraw his hearing request.  

The issue of entitlement to service connection for periarthritis of bilateral legs is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Type IIB lipoprotein and high cholesterol are laboratory findings and not disabilities for VA compensation purposes.

2.  The record does not contain evidence of a current diagnosis of erythema nodosum.

3.  Throughout the course of this appeal, the Veteran's sarcoidosis with splenomegaly has been manifested by shortness of breath and fatigue, but not by any disabling pulmonary abnormality and he has not required chronic low dose (maintenance) or intermittent corticosteroids.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for type IIB lipoprotein with high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2011). 

2.  The criteria for establishing service connection for erythema nodosum have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a compensable rating for sarcoidosis with splenomegaly have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic Code 6846 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an April 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. The claims for service connection and the claim for a higher initial rating were last adjudicated in May 2009. 

Moreover, the Veteran is challenging the initial noncompensable evaluation assigned following the grant of service connection for sarcoidosis with splenomegaly.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to notify with regard to the initial rating claim, as well as the service connection claims, has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA examination reports, as well as his lay statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	A.  Type IIB Lipoprotein Phenotype with Elevated Cholesterol

The Veteran claims service connection for type IIB lipoprotein with elevated serum cholesterol.  The service treatment records do reflect an in-service notation in repeated lab findings showing type IIB lipoprotein, which is noted to cause high triglycerides and high cholesterol.  See March and April 1981 service treatment records, and October 1984 service treatment records.  However, type IIB lipoprotein phenotype with elevated cholesterol are merely laboratory findings and are not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides and elevated cholesterol "are actually laboratory test results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address.") 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the claimed conditions are merely laboratory findings and not a disability, service connection is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B.  Erythema Nodosum.

The Veteran is also seeking to establish service connection for erythema nodosum.  A review of his service treatment records reveals a complex history including notation of erythema nodosum.  The Veteran was treated for symptoms during service ultimately attributed to his already service-connected sarcoidosis.  The report from a 1983 Medical Board evaluation notes the primary diagnosis to be "Sarcoidosis, Radiographic Stage II, associated with Erythema Nodosum."  The narrative report documented the Veteran's history as including the development of typical erythema nodosum lesions during service.  Yet, at the time of the June 1983 report the Veteran was noted to be asymptomatic.  And, at the time of his April 1987 retirement examination, there was no mention of erythema nodosum.  Nonetheless, the Veteran filed his claim in February 2006 seeking service connection for the condition.

In November 2006, he was afforded a VA Fee Basis examination to assess the nature and etiology of any current erythema nodosum disability.  The Veteran reported the symptoms to be nodules on the left shoulder and right leg, but that he does not receive treatment.  Physical examination revealed no symptoms related to erythema nodosum. There is no mention at all of nodules on the left shoulder or right leg, both of which were examined.  The examiner concluded that there is no diagnosis of erythema nodosum, because there is no pathology to render a diagnosis.

There is no additional evidence addressing this disorder, and the Veteran himself reported that he receives no treatment.  Thus, at no time during the course of this appeal does the evidence show that a diagnosis of erythema nodosum exists.  In fact, the only time it is reported anywhere in the claims folder is most recently in the 1983 service treatment records.  Again, it was reported as resolved and asymptomatic by the time of the Veteran's medical board evaluation.  Accordingly, there is no basis to find that a current erythema nodosum disability exists in this case.  

As noted above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer, supra; see also Degmetich, supra.  Here, the clinical records fail to show that the Veteran has a current diagnosis of erythema nodosum.  Thus, service connection must be denied. 

To the extent that the Veteran himself believes that he has a current disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of a skin disorder such as erythema nodosum, as such condition requires medical expertise to determine.  In this regard, there are numerous different forms of skin disease with similar presentation and symptomatology.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran does not have a current diagnosis of erythema nodosum.  Accordingly, service connection is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 136; Gilbert, 1 Vet. App. at 55-57.

II.  Compensable Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's noncompensable rating for sarcoidosis with splenomegaly is assigned Diagnostic Code 6846.  The presently assigned noncompensable rating is warranted with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  For a 30 percent rating, the evidence must establish pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating requires a showing of pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  And, for a 100 percent rating, the evidence must show that the Veteran has cor pulmonale, or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97.

The Veteran's entire available medical history was reviewed by the Board.  Sarcoidosis is clearly first noted during the Veteran's active service, as is shown in the service treatment records.  Following the Veteran's claim for service connection, he was afforded a fee basis examination to assess the nature and etiology of any current pathology related to the claimed sarcoidosis with splenomegaly.  The symptoms noted as related to the hematological condition (splenomegaly) were headaches, easy fatigability, weakness, loss of appetite, chest pain and shortness of breath after walking 2 city blocks.  As to the sarcoidosis, the symptoms were loss of appetite, a cough with purulent sputum, skin lesions on upper left back, right shin and both knees, blurred vision in the right eye, general discomfort and ill feeling, and shortness of breath after walking 2 city blocks.  The Veteran reported at that time that he does not have asthma attacks.  He also reported that he does not contract infection easily due to the respiratory condition, has not suffered from any respiratory failure, and does not require any treatment for the respiratory condition.  Physical examination revealed symmetric breath sounds, no rhonchi or rales, and expiratory phase within normal limits.  Cor pulmonale was specifically noted as nonexistent.  Pulmonary function tests (PFT) were essentially normal, and the examiner noted that post-bronchodilator test was not performed because the pre-broncholdilator test was within normal limits.  Thus, the examiner concluded that the Veteran has no complications secondary to his pulmonary disease.  See November 2006 examination report.  Following this examination, the RO awarded service connection for sarcoidosis with splenomegaly, and assigned the noncompensable rating.  Because the examination clearly stated that the Veteran had no pulmonary abnormalities, the assignment of a noncompensable rating was appropriate at that time.

Further review of the claims folder reveals that in September 2007 a private chest 
x-ray showed no evidence of pulmonary nodule, despite an abnormality shown on a July 2007 chest x-ray.  As to pulmonary findings, this x-ray was normal.  

November 2007 private records note that the Veteran's current medications include Triglide, along with a cough and cold medication.  Niaspan and Crestor were noted in an April 2008 handwritten private clinical note.  There is no indication anywhere in the record of the need for chronic low dose (maintenance) medications related to respiratory disease, or for intermittent corticosteroids.

There exists no additional evidence in the record related to the Veteran's sarcoidosis and splenomegaly.  Given the objective findings to include shortness of breath, but no pulmonary abnormality, and no need for any chronic low dose maintenance medications or intermittent corticosteroids, there is no basis for awarding a compensable rating for sarcoidosis with splenomegaly at any time since the initial grant of service connection, effective February 24, 2006.

The Board has also considered whether the Veteran's sarcoidosis with splenomegaly presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings than those assigned, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for type IIB lipoprotein with high cholesterol is denied. 

Entitlement to service connection for erythema nodosum is denied. 

Entitlement to a compensable rating for sarcoidosis with splenomegaly is denied. 


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for periarthritis of the bilateral legs.

In April 2009, a VA examiner confirmed that the Veteran has current arterial blockages of both leg.  The history was accurately summarized as in-service (1983) development of sarcoid, manifested by leg swelling.  The examiner went on to say that the Veteran "[n]ow has multiple artery involvement."  However, when asked whether the current disability is due to the service-connected sarcoid, the examiner stated, "I cannot resolve this issue without resort to mere speculation."  The examiner did confirm that "sarcoid is known to cause arteritis," and that "the [V]eteran has blockages of the arteries in the lower extremities."  Yet, the examiner went on to merely state that the cause of the blockages had not yet been determined, and that surgical intervention with "pathological examination of the arterial changes would demonstrate whether the cause was inflammation of the vessels (arteritis due to sarcoid) or naturally occurring atherosclerosis."  Absent from this opinion is a discussion, based upon the evidence of record, as to whether it is as likely as not that the Veteran's blockages of the arteries in the lower extremities is due to sarcoid.  This opinion need not be definite in nature.  Again, the VA standard is "as likely as not."  Because additional opinion is necessary in order to make sure the Veteran is able to be afforded the benefit of the doubt based upon all potential development of the evidence, a remand is unavoidable.  See 38 C.F.R. § 3.159(c)(4) (2011). 

Since the Board has determined that a new VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  38 C.F.R. § 3.655 provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

The record includes treatment from a private physician, Dr. Carter, related to this disability.  The most recent records are dated in April 2008.  On remand, the Veteran should be asked to provide sufficient authorization to obtain any relevant outstanding private treatment records.  Any identified records should be requested following usual procedures. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records, to specifically include updated treatment records from Dr. Carter since April 2008.  The Board is particularly interested in any treatment records related to treatment of arterial blockage of the lower extremities.  After securing the necessary authorization, the RO/AMC should request these records. If any records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a new VA arteries and veins examination to determine if it is at least as likely as not (50 percent probability or greater) that his blockage of the arteries in the lower extremities is due to the service-connected sarcoid.  If the examiner deems the bilateral lower extremity disability is not related to the service-connected sarcoid, then the examiner should go on to opine as to whether the current disability initially manifested during the Veteran's active service or whether it is otherwise shown to be as likely as not causally connected to any event of service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  A rationale for all opinions expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

Thereafter the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


